406 F.2d 774
UNITED STATES of America ex rel. Robert Bruce HUNTT, H-6123, Appellant,v.Harry E. RUSSELL, Warden.
No. 17400.
United States Court of Appeals Third Circuit.
Argued Jan. 24, 1969.Decided Feb. 11, 1969.

David Pittinsky, Dilworth, Paxson, Kalish, Kohn & Levy, Philadelphia, Pa., for Appellant.
Vram Nedurian, Jr., Asst. Dist. Atty., Delaware County, Pa.  (Stephen J. McEwen, Jr., Dist. Atty. of Delaware County, on the brief), for appellee.
OPINION OF THE COURT
Before McLAUGHLIN, KALODNER and STAHL, Circuit Judges.
PER CURIAM:


1
In the instant case the relator Huntt petitioned the District Court for a writ of habeas corpus alleging that he had been deprived of his constitutional rights in that (1) he was not provided with counsel at his extradition hearings; (2) he was denied the effective and adequate assistance of counsel at his trial; (3) he was so prejudiced as to be denied due process when at the commencement of his trial his co-defendant changed his plea from 'not guilty' to 'guilty'; and (4) he received a 'harsher sentence'than his co-defendant because he chose to exercise his constitutional right to a trial by jury, in contravention of the equal protection clause of the Fourteenth Amendment.


2
The stated contentions of the relator were painstakingly and exhaustively considered seriatim in the excellent opinion of Judge Joseph S. Lord, III, of the District Court for the Eastern District of Pennsylvania.  We subscribe in every respect to Judge Lord's disposition and his Order denying the relator's petition for the habeas corpus writ will accordingly be affirmed.


3
We desire to note our appreciation of the indefatigable and commendable representation of the relator on this appeal by his court-appointed counsel, David Pittinsky, Esq.